DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on August 18, 2022, is acknowledged. Claims 17-20 are withdrawn for being directed to a nonelected invention. The restriction requirement is deemed proper and made final. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 9, 10, 11 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0014111 Hulseman et al.
Regarding claim 1, Hulseman teaches a polymeric material 10 (paragraph 0013) comprising: 
a polymer film (paragraph 0083), 
wherein the polymer film has, on a surface thereof, a micro-nano composite structure including: 
a microstructure 12 containing concavo-convex grooves 17 (paragraph 0077) having a microscale semi-cylindrical shape (undulating surface, figure 3); and 
a nanopattern 14 containing nanoscale protrusions formed on a surface of the microstructure (paragraph 0082).  
Regarding claim 3. Hulseman teaches that the concavo-convex grooves are formed in one direction of the surface of the polymer film (figure 1, where a second direction is not excluded).  
Regarding claim 5, Hulseman teaches that the nanoscale protrusions have the form of nano-pillars (figure 3 and paragraph 0084).  
Regarding claim 7, Hulseman teaches the polymer film option (paragraph 0083) of “polymer fiber or film” such that Hulseman reads on the claim. 
Regarding claim 8, Hulseman teaches that the polymer film comprises a hydrophilic polymer, and wherein the hydrophilic polymer comprises polystyrene (PS), polycarbonate (PC), polypropylene (PP), polylactic acid (PLA), polytetrafluoroethylene (PTFE), polyethylene (PE), polyurethane (PU), or poly(methyl methacrylate) (PMMA) (paragraph 0083).   
Regarding claim 9, Hulseman teaches a separate polymer film formed of the same material as the polymer film having the micro-nano composite structure, and having an outer surface having a wrinkled structure (figure 7D).  
Regarding claim 10, Hulseman teaches that the wrinkled structure has a hierarchical wrinkled structure formed of microscale wrinkles and nanoscale wrinkles (figure 7D).  
Regarding claim 11, Hulseman teaches that the content of the polymer film having the wrinkled structure is 50% by weight with respect to the total weight of the polymeric material (the separate polymer film being half of the product, figures 1 and 7D).  
Regarding claim 14, Hulseman teaches that the polymeric material has the form of a mesh (porous regions between features, figure 5).  
Regarding claim 15, Hulseman does not explicitly teach the contact angle. However, as Hulseman satisfies all of the previous limitations, Hulseman’s materials and method are indistinguishable from the claimed materials and method. Therefore, it is reasonable to expect that Hulseman’s contact angle with respect to water in air is 20° or less; and/or wherein a contact angle with respect to oil in water is 140° or greater. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 16, Hulseman teaches that the device is a bio device (paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0014111 Hulseman et al.
Regarding claim 2, Hulseman teaches the polymeric material, but does not teach a crystalline or amorphous region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the crystalline and amorphous structure in the product of Hulseman because this structure allows for easy patterning of the surface due to the different responses of the amorphous versus crystalline structure during patterning operations. It would have been further obvious for the concave portion of the product to have a greater amorphous region because this portion is more easily removed than a crystalline region, allowing patterning of the product.  
Regarding claim 4, Hulseman teaches that an aspect ratio (h/d) of the width d to the depth h of the concavo-convex grooves ranges from 0.32 to 0.67 (paragraph 0081, where the width is 750 microns, and the depth is 240-500 microns). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.32-0.67 reads on the claimed range of 0.01-0.6.  
Regarding claim 6, Hulseman teaches that the protrusions each have a diameter of 10 to 100 microns, a length of 10 to 100 microns (size, paragraph 0088), and an aspect ratio of less than 5 (paragraph 0089).  
Since the claimed upper limit of 1000 nm (1 micron) is close to the prior art lower limit of 10 microns, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the protrusions’ performance in the prior art range would have been the same as, or similar to, the performance in the claimed range. “[A] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I.
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 10-100 microns for the length reads on the claimed range of 1-10,000 nm (0.001 to 10 microns), and the taught aspect ratio range of less than 5 reads on the claimed range of 1 to 50. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0014111 Hulseman et al as applied to claim 1 above, and further in view of US 2012/0051489 Varanasi et al.
Regarding claim 12, Hulseman teaches the polymeric material but does not teach inorganic particles. Varanasi teaches a superwetting surface including inorganic particles (Cu particles, paragraph 0012). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the copper particles of Varanasi in the product of Hulseman because these particles form the nanoscale structure (paragraph 0012), increasing the hydrophilic properties of the product. 
Regarding claim 13, Hulseman teaches the polymeric material but does not teach a porous polymeric material. Varanasi teaches a superwetting surface including porous particles in the substrate (porous copper particles, paragraph 0012, and polymer substrate, paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the copper particles of Varanasi in the substrate of Hulseman because these particles form the nanoscale structure (paragraph 0012), increasing the hydrophilic properties of the product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781